DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction is withdrawn in light of the remarks mailed 8/26/2022. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the impeller of claims 12/13, the sensor of claim 14, the cylindrical bioreactor vessel of claims 17, 18, 19, and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to. Regarding claim 1, it is suggested that “[[(11)]][” be amended to [[(11)]]” in order to enhance the clarity of the claim. 
Claim 16 is objected to. Regarding claim 16, it is suggested that “e.g. by gamma irradiation” be amended to “optionally by gamma radiation” in order to enhance the clarity of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, and 4, are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ko (U.S. Patent 6,127,168).
Regarding claim 1, Ko teaches a flexible bioprocess bag (Figure 2) comprising a number of flexible panels (see panels proximate item 6 and triangles extending from item 6) which are sealed to each other such that when the bag is filled they form at least a bottom (item 6 and the triangles extending from item 6 are considered reading on a bottom) of the bag and a side surface (the bag has a side surface shown by the triangles) of the bag, wherein one of the flexible panels is called a bottom panel (item 6 and the two extending triangles are considered reading on a bottom panel) and when the bag is filled said bottom panel will constitute the bottom of the bag and parts of the side surface of the bag (when bag in item 2 is filled, items 6 and the triangles extending from item 6 along with the side walls are considered reading on the bottom and side surface of the bag) said parts of the side surface being bent side parts of the bottom panel (there are bends in the side surfaces extending from the bottom of the bag).  
Regarding claim 2, Ko teaches wherein the bent side parts of the bottom panel are essentially triangular parts (see triangles extending from item 6).
Regarding claim 3, Ko teaches wherein the bottom panel is an elongated panel comprising a middle part having two opposite first side edges (item 6 is considered the middle part having edges from which the triangles extend), said elongated panel further comprising two essentially triangular parts connected to each of the first side edges of the middle part (see triangles extending from item 6, connected to edges of item 6).
Regarding claim 4, Ko teaches wherein the middle part being essentially a quadrilateral (item 6 is considered reading on side edges)with side edges substantially the same length as a diameter of a cylinder substantially matching the form of the side surface of the bag when the bag is filled (a cylinder can be placed along the side edges having a substantially matching form relative to the bag) wherein said essentially triangular parts are connected along its bases one to each of said first side edges of the middle part with the tops of the triangular parts pointing away from each other (the bag is considered capable of being collapsed so that the top of each triangle shown in figure 2 extending upward from item 6 can be pointed outward if the sidewalls are collapsed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 6, 7, 8, 9, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (U.S. Patent 6,127,168).
Regarding claim 5, Ko teaches wherein the two first side edges of the middle part where the bases of the essentially triangular parts are connected are shorter than the two remaining side edges called second side edges (side edges of item 6 not forming the base of the triangular parts are longer than the base of the triangular parts). Regarding claim 8, Kop teaches wherein the flexible panels of the bag comprises a bottom panel and two side panels each comprising two side edges (item 6 has four edges), which side panels are sealed to each other along its side edges (all the panels of the bag are sealed together in order to allow the bag to hold material within the bag) and sealed to the bottom panel to form an essentially rectangular shape (see figure 2). Regarding claim 9, Ko teaches a bottom panel and multiple side panels in figure 2 (item 6). Regarding claim 10, Ko teaches one or more side panels such that the panels being sealed to other (see all panels connected to item 6). 
Regarding claim 5, Ko is silent to the curved circle shape. Regarding claim 8, Ko is silent to the cylindrical shape. Regarding claims 6 and 7, Ko shows an angle in figure 2 of formed by the top portion of each triangle extending from item 6. Regarding claim 9, figure 2 of Ko is silent to the shape of the single side wall. Regarding claim 10, Ko is silent to the top of the bag having the shape of the bottom of the bag. 
Regarding claims 6 and 7, Ko is silent to the specific angle. Regarding claim 15, Ko is silent to the volume of the bag. 
Regarding claim 9, Ko figure 1 teaches a single sidewall attached to item 6 that is in a cylindrical shape.
Regarding claim 9, it would have been obvious to modify the sidewall of Figure 2 with the sidewall of figure 1 in order to hold the desired amount of material in the bag. Regarding claims 5, 6, 7, 8, 10, and 15, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to change the shape of the bag in order to hold a desired volume of material since it is well settled that it is an obvious matter of design choice to change the general shape or size of a known element in the absence of a disclosed non-obvious advantage associated with the change. Gardner vs. TEC Systems Inc., 725  F.2d 1338, 1349-50 (Fed. Cir. 1984); In re Kuhle, 526 F.2d 553, 555 (CCPA 1975); In re Dailey, 357 F.2d 669, 672 (CCPA 1966).

Claims 11, 12, 13, 14, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (U.S. Patent 6,127,168) in view of Erdenberger (U.S. Publication 2014/0349385).
Regarding claim 18 and 19, Ko teaches providing a flexible bioprocess bag of claim 1 (see claim 1 rejection). 
Ko is silent to the language of claims 11, 12, 13, 14, 16, and 17. Regarding claim 18, Ko is silent to the bioreactor or mixer. Regarding claim 19, Ko is silent to providing a cylindrical bioreactor or mixer vessel, loading said flexible bioprocess bag in said cylindrical bioreactor or mixer vessel. Ko is silent to the language of claim 20.
Regarding claim 11, Erdenberger teaches wherein at least one connector is provided to a flexible panel for the purposes of exchanging fluid from an external space to an internal space of the bag (item 138 sparger, see paragraph 79 which teaches feeding gasses into the flexible bag 138). Regarding claims 12 and 13, Erdenberger provides an impeller at the bottom panel of the flexible bag (figure 2 item 142 is at the bottom panel of flexible bag 128). Regarding claim 14, Erdenberger teaches a sensor provided at any one of the flexible panels for the purpose of measuring physical attributes of the content in the bag (paragraph 80 teaches flow sensors at connection 150 for the flexible bag 128). Regarding claim 16, Erdenberger teaches the bag is pre-sterilized (paragraph 77). Regarding claim 17, Erdenberger teaches wherein the flexible bag is a liner for a cylindrical bioreactor vessel or mixer (figure 1b, 128 sits inside of 104). Regarding claim 18, Erdenberger teaches a bioreactor or mixer comprising a flexible bioprocess bag (paragraph 1 teaches a bioreactor). Regarding claim 19, Erdenberger teaches providing a cylindrical bioreactor or mixer vessel (figure 1b 104), loading said flexible bioprocess bag in said cylindrical bioreactor or mixer vessel (item 128 is loaded in item 104). Regarding claim 20, Erdenberger teaches loading a flexible bioprocess bag in a cylindrical bioreactor vessel (item 128 is loaded in item 104); providing a cell culture medium to an inner volume of said flexible bioprocess bag (paragraph 11 teaches cell cultures) providing cells to the inner volume of said flexible bioprocess bag (paragraph 11 cells can be processed using single use processing bags); cultivating the cells in the inner volume under agitation (paragraph 6 teaches mixing for growing cells in a bioreactor).
It would have been obvious to one of ordinary skill in the art to modify the bag of Ko with the modified bag of Erdenberger in order to allow for direct mixing in the bag.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774